DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 09/23/2021. Claims 1-20 are currently pending in the application. An action follows below:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows. This claim defines “one or more computer-readable media.” The broadest reasonable interpretation of the “claimed” one or more computer-readable media typically cover forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable media. See MPEP 2111.01. In other words, the claimed invention is directed to non-statutory subject matter, since it appears to recite a form of energy (signal(s) comprising computer-readable instructions,) per se, which is not currently deemed to fall into one of the four statutory classes of invention and would not enable the functionality of the program to be realized without further hardware, e.g., a transmitter, a receiver, or a transceiver circuit.
The examiner suggests amending the claim(s) to cover only statutory subject matter to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to computer-readable media (i.e., one or more non-transitory computer readable media.) Any amendment to the claim would be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 2-9, these claims are indefinite because these claims recite the media, which can be a signal (see the above rejection under 35 U.S.C. 101,) and the signal does not have the necessary corresponding structure that can be used to achieve the claimed functions.
In addition to claim 5, this claim further recites a limitation, “updating the data based on a directional stance of a user of the environment augmentation device within a particular location” in lines 1-2. Since it is unclear whether “the data” in the above underlined limitation is referred to “data relevant to a location of an environmental augmentation device” in lines 5-6 of claim 1, “data relevant to a patient associated with the location of the environmental augmentation device” in lines 11-12 of claim 1, or “data related to eye movement of a user” in lines 16-17 of claim 1, it is considered that the invention of this claim is not clearly defined. In addition, “a user of the environment augmentation device” of the above underlined limitation renders indefinite as it is unclear how a user is an element of the environment augmentation device.
In addition to claim 6, this claim recites a limitation, “extracting information from the eye movement data” in lines 1-2. Since the specification does not explicitly define what extracted information from the eye movement data is, it is considered that the invention of this claim is not clearly defined.
In addition to claim 7, this claim is therefore additionally rejected for the same reason set forth in claim 6.
In addition to claim 8, this claim recites a limitation, “movement of a controller corresponding to the environment augmentation device” in lines 2-3. Since the specification does not explicitly define “movement of a controller”, which is merely an act of changing physical location or position of a controller, corresponding to “the environment augmentation device” being a physical device, it is considered that the invention of this claim is not clearly defined.

In addition to claim 9, this claim recites limitations, “extracting information from the data related to the movement of a controller corresponding to the environmental augmentation device; and documenting the extracted information in association with an electronic health record associated with the patient in the electronic healthcare information system.” Since the specification does not explicitly define what extracted information from the data related to the movement of a controller corresponding to the environmental augmentation device is, it is considered that the invention of this claim is not clearly defined. 
Furthermore, the above underlined limitations of claim 9 includes a limitation, “the movement of a controller corresponding to the environment augmentation device.” First, there is insufficient antecedent basis for “the movement of a controller” in the claim. Second, since the specification does not explicitly define “the movement of a controller”, which is merely an act of changing physical location or position of a controller, corresponding to “the environment augmentation device” being a physical device, it is considered that the invention of this claim is not clearly defined.

As per claim 14, this claim recites a limitation, “updating the data based on a directional stance of a user of the environment augmentation device within a particular location” in lines 1-2. Since it is unclear whether “the data” in the above underlined limitation is referred to “data relevant to a location of an environmental augmentation device” in lines 3-4 of claim 10 or “data relevant to a patient associated with the location of the environmental augmentation device” in lines 9-10 of claim 10, it is considered that the invention of this claim is not clearly defined. In addition, “a user of the environment augmentation device” of the above underlined limitation renders indefinite as it is unclear how a user is an element of the environment augmentation device.
As per claim 15, this claim recites a limitation, “extracting information from the eye movement data” in lines 1-2. Since the specification does not explicitly define what extracted information from the eye movement data is, it is considered that the invention of this claim is not clearly defined.
As per claim 16, this claim is therefore rejected for the same reason set forth in claim 15.
As per claims 17-18, these claims recite a limitation, “movement of a controller corresponding to the environment augmentation device” in line 2 of claim 17. Since the specification does not explicitly define “movement of a controller”, which is merely an act of changing physical location or position of a controller, corresponding to “the environment augmentation device” being a physical device, it is considered that the invention of this claim is not clearly defined.

As per claim 19, this claim recites limitations, “extracting information from the data related to the movement of a controller corresponding to the environmental augmentation device; and documenting the extracted information in association with an electronic health record associated with the patient in the electronic healthcare information system.” Since the specification does not explicitly define what extracted information from the data related to the movement of a controller corresponding to the environmental augmentation device is, it is considered that the invention of this claim is not clearly defined. 
Furthermore, the above underlined limitations of claim 19 includes a limitation, “the movement of a controller corresponding to the environment augmentation device.” First, there is insufficient antecedent basis for “the movement of a controller” in the claim. Second, since the specification does not explicitly define “the movement of a controller”, which is merely an act of changing physical location or position of a controller, corresponding to “the environment augmentation device” being a physical device, it is considered that the invention of this claim is not clearly defined.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-15, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cvetko et al. (US 9,892,564 B1; hereinafter Cvetko.)
As per claims 1 and 20, Cvetko discloses a system for augmenting a clinical care environment (see at least Figs. 1 and 5,) the system comprising:
an image capture device that captures one or more images corresponding to a field-of-view of an environmental augmentation device (see at least Figs. 1, 5, disclosing a camera [see at least Col. 10:9] that captures one or more images corresponding to a field-of-view of the AR headset 108 as an environmental augmentation device [see at least Col. 7:33-38; Col. 8:38-48]; also see Col. 11:26-30;)
a processor in communication with the image capture device and an electronic healthcare information system (see at least Figs. 1, 5;  Col. 9:55-60; Col. 5:1-4, disclosing a processor including at least an element 502 and in communication with the image capture device of the User Interface 512 and an electronic healthcare information system 112;) and 
one or more computer-readable media storing computer-readable instructions that, when executed by the processor, cause the processor (see at least Col. 9:39 to Col. 10:20) to: 
 	receive data relevant to a location of the environmental augmentation device (see at least Fig. 1; Col. 5:39-46, disclosing to receive data relevant to a location of the AR headset 108 in order to determine a focal distance D2 from the AR headset 108 to the patient,) the environmental augmentation device including one or more sensors (see at least Col. 6:40 to Col. 7:20, disclosing the AR headset including one or more sensors,) wherein a sensor of the one or more sensors is a gaze-tracking device (see at least Fig. 1; Col. 5:39-55; Col. 7:7-20, disclosing an inherent gaze tracking device in order to track the focal orientation of the user and to detect a blink of the user’s eyes;) 
  	receive one or more images captured by the image capture device, the one or more images corresponding to the field-of-view of the environmental augmentation device (see at least Figs. 1, 3; Col. 7:21-45; Col. 8:38-48, disclosing to receive one or more images captured by the image capture device, the one or more images corresponding to the field-of-view of the AR headset including image of the patient;)
 	receive data relevant to a patient associated with the location of the environmental augmentation device (see at least Fig. 1; Col. 5:32-55, disclosing to receive data, which is relevant to a patient associated with the location of the AR headset and includes vital signs for the patient such as heart-rate, blood-pressure, and respiration rate;) 
 	present a virtual representation of at least a portion of the data relevant to the patient as an augmentation to the field-of-view of the environmental augmentation device (see at least Fig. 1; Col. 5:7-55, disclosing to present on the virtual user interface 114 a virtual representation of at least a portion of the data relevant to the patient as an augmentation to the field-of-view of the AR headset;) 
  	receive, from the gaze-tracking device, data related to eye movement of a user (see at least Col. 7:7-20, disclosing to receive, from the gaze-tracking device, data related to eye movement of a user, such as a blink of the user’s eye and a focal orientation of the user;) and
 	responsive to the received data related to the eye movement of the user, update the virtual representation of the portion of the data relevant to the patient (see at least Col. 7:7-20, disclosing, responsive to the received data related to the eye movement of the user, such as a blink of the user’s eye, select one or more options to update the virtual representation of the portion of the data relevant to the patient; further see Col. 8:38-48, disclosing, responsive to the received data related to the eye movement of the user, such as the focal orientation, update, in real time, the virtual representation of the portion of the data relevant to the patient.)

As per claim 2, Cvetko discloses, responsive to the data relevant to the patient, determining at least one clinical workflow relevant to care of the patient; and determining the portion of the data relevant to the patient to present as the augmentation to the field-of-view of the user based, at least in part, on the at least one clinical workflow (see at least Figs. 1, 3; Col. 5:55; Col. 11:26 to Col. 12:13, responsive to the data relevant to the patient, determining at least one clinical workflow relevant to care of the patient such as heart-rate, blood-pressure, respiration-rate, MRI images, CT scan images, and etc.; and determining the portion of the data relevant to the patient to present as the augmentation to the field-of-view of the user based, at least in part, on the at least one clinical workflow.) 
As per claim 3, Cvetko discloses determining an identity of the patient associated with the location of the environmental augmentation device (see at least Col. 11:23-34; Col. 12:14-22, disclosing: determining an identity of the patient associated with the location of the AR headset.)
As per claim 4, Cvetko discloses automatically updating the data relevant to the location of the environmental augmentation device as the location of the environmental augmentation device changes (see at least Col. 8:38-48, disclosing automatically updating the data relevant to the location of the AR headset relative to the patient as the location of the AR headset changes.)
As per claim 5, Cvetko discloses updating the data based on a directional stance of a user of the environment augmentation device within a particular location (see at least Fig. 1; Col. 5:39-55; Col. 8:45-48, disclosing updating the data based on a focal orientation of the user, as a directional stance of a user, of the AR headset within a particular focal distance.)
As per claim 6, Cvetko discloses extracting information from the eye movement data (see at least Col. 7:13-20, disclosing extracting information from the eye movement data to determine a blink of the user’s eye or the focal orientation.)
As per claim 8, Cvetko discloses receiving data related to movement of a controller corresponding to the environmental augmentation device (see at least Fig. 1; Col. 6:16-54, disclosing receiving data related to movement of a controller 118 corresponding to the AR headset.)
As per claims 10-15, 17 and 18, see the rejections of claims 1-6 and 8 for similar limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 8, 10-14, 17, 18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7-10 and 23 of U.S. Patent No. 11,139,071 B2 (hereinafter Pat071.)  Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 1-4, 8, 10-13, 17, 18 and 20 of the instant application are contained in the patent claims 1-4, 7-10 and 23 of Pat071. Accordingly, claims 1-5, 8, 10-14, 17, 18 and 20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626